Citation Nr: 1220771	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-33 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1959 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the Veteran's representative's May 2012 Written Brief Presentation, he raises the issue of entitlement to service connection for hypertension, but such issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
 
The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran contends that he was exposed to excessive noise during service when he was serving on an aircraft carrier for six months in an office located just below the flight deck.  He alleges that such noise exposure resulted in his current tinnitus and, therefore, service connection for such disorder is warranted.  

The Veteran is competent to report that he was exposed to excessive noise in service. Layno v. Brown, 6 Vet. App. 465 (1994).  His account is considered credible because it is consistent with his service treatment records, to include the May 1960 audiogram showing left ear hearing loss.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  Moreover, the RO has acknowledged the Veteran's exposure to excessive noise during service in that service connection for bilateral hearing loss based on such exposure was granted in an October 2007 rating decision.  Nevertheless, in order to establish service connection for tinnitus, the evidence must show a nexus linking tinnitus to an in-service injury.  While the Veteran now attributes his tinnitus to in-service noise exposure, he had indicated that symptomatology did not manifest until around 1997, close to 34 years after his separation date.  

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicate that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Board acknowledges that the Veteran was previously afforded a VA examination in support of his tinnitus claim in October 2007.  At that time, he reported a history of recurrent tinnitus bilaterally, starting approximately ten years prior and occurring twice per week.  The examiner opined that the Veteran's tinnitus most likely is not related to noise trauma from the United States Marine Corps (USMC).  The rationale given for this opinion was that the Veteran stated that his tinnitus started 10 years ago and he was discharged in 1963.  

Although not raised by the Veteran, the Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed). Here, as the Veteran is service-connected for bilateral hearing loss, he should be afforded another VA examination so as to obtain an opinion as to whether it is at least as likely as not that such service-connected disability caused or aggravated his tinnitus. 

Additionally, the Veteran has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claim of entitlement to service connection for tinnitus.  Such should be accomplished on remand.  Likewise, on remand, the Veteran should be given an opportunity to identify any healthcare provider who has treated him for tinnitus and, thereafter, any identified records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for tinnitus as secondary to his service-connected bilateral hearing loss.  

2.  The Veteran should be given an opportunity to identify all healthcare providers who treated him for his tinnitus.  After securing any necessary authorization from the Veteran, obtain all identified treatment records.  All reasonable attempts should be made to obtain any outstanding VA and private records.  If any of those records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as 

provided in 38 U.S.C.A. §  5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).
3.  After all outstanding treatment records have been obtained, schedule the Veteran for a VA examination to determine the nature and etiology of any current tinnitus. All appropriate tests should be conducted. The claims folder should be reviewed by the examiner, and the examination report should note that review. 
Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's tinnitus was caused or aggravated (permanently worsened) by his service-connected bilateral hearing loss.
The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the Veteran's service and post-service treatment records, the October 2007 VA examination report, and the Veteran's lay statements regarding incurrence and continuity of symptomatology.  
4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

